—Judgment affirmed with costs. Memorandum: Supreme Court properly granted the petition challenging the determination of petitioner’s financial eligibility to receive medical assistance (MA) benefits under Medicaid. Petitioner does not dispute the calculations of his household size or the amount of his income and resources during the period for which his eligibility was determined (see, 18 NYCRR 360-4.1 [b] [1] [i], [ii]). Rather, petitioner commenced the instant proceeding to challenge the determination that the applicable regulations do not require that an amount of his income necessary to meet the needs of his dependent spouse be disregarded in calculating his net available income and resources (see, 18 NYCRR 360-4.6 [a] [2] [i]). The regulation at issue provides an income disregard for “MA applicants/recipients who are 65 years of age or older, certified blind or certified disabled” (18 NYCRR 360-4.6 [a] [2]). It is undisputed that petitioner is over 65 years of age and certified disabled. The disregard is to be applied to “an amount of income determined in accordance with Federal guidelines to meet the needs of dependent family members who live with the applicant/recipient and who are not certified blind or certified disabled” (18 NYCRR 360-4.6 [a] [2] [i]). It is also undisputed that petitioner’s wife, who lives with petitioner, has no income of her own and is entirely dependent upon petitioner for her support. Thus, for the purpose of calculating petitioner’s net income, the regulation provides an income disregard in an amount sufficient to meet the needs of petitioner’s spouse. The *821contrary interpretation of the Commissioners of the New York State Departments of Health and Social Services (respondent Commissioners) violates the plain language of the regulation. Under the interpretation of respondent Commissioners, the method for determining the amount of the disregard, i.e., “in accordance with Federal guidelines”, deprives petitioner of the benefit of the disregard. That interpretation renders the plain language of the regulation meaningless. Thus, although the interpretation by an agency of its regulation is entitled to considerable deference, it will not be sustained where, as here, it lacks a rational basis (cf., Matter of Richard J. A. v Wing, 248 AD2d 971, 973).
We reject respondents’ contention that the court erred in granting petitioner class action certification based upon the governmental operations rule (see generally, Baumes v Lavine, 38 NY2d 296). That rule does not bar class action certification “where the [petitioners’] ability to commence individual suits is highly compromised, due to indigency or otherwise” (New York City Coalition to End Lead Poisoning v Giuliani, 245 AD2d 49, 51; see, Tindell v Koch, 164 AD2d 689).
All concur except Pigott, Jr., and Scudder, JJ., who dissent and vote to reverse in the following Memorandum.